DUSTIN, J.
“We think under the authorities cited in the brief of plaintiff in error that the railway company had a common-law lien on the lumber for ‘ demurrage, ’ and that it was not necessary to aver or prove a special contract with reference thereto. It was therefore error for the court to charge that in absence of averment and proof as to the lien it did not attach, and that the verdict as to car 8,022 should be for the lumber company.
‘£ The special findings of fact were not inconsistent with the general verdict.
’“The judgment of the common pleas court on the first cause of action will therefore be reversed and remanded for n'ew trial.
“As to the second and third causes of action the case is not before us, a new trial having been granted below, and no final order or judgment rendered.”
Wilson and Sullivan, JJ., concur.